Title: To Benjamin Franklin from John Balfour, 21 November 1765
From: Balfour, John
To: Franklin, Benjamin


Sir
Edinr: Novr: 21st 1765
I believe I forgot to mention in my last, that at your desire, I had not sent over any power of Attorney to make effectual the Debt due to us by Mr. James Parker of New York, I have had several Letters from him promissing a Remmittance, and also from one Mr. John Holt who it seems had enterd into Copartnership with him. The Debt has been long due; and was originally £116 14s. 8d. St. of which he only remitted £20 Ster. I shoud be glad the debt coud be made effectual without any prosecution and your good offices to bring about this, will be esteemd a great favour. It is due to Mr. Hamilton and me, and Mr. Hamilton has been now about [ten?] years out of trade, and therefore is anxious to have it settled. I beg pardon for this trouble, and am with great Esteem and Respect, Sir Your most Humble Servant
John Balfour
P S I hope you received my letter, incloseing Mr. Benjamin Mecoms, acknowledgeing the debt he was due to us.
 
Addressed: To / Doctor Francklin / London
